 



Exhibit 10.1

ASPECT MEDICAL SYSTEMS, INC.

AMENDED AND RESTATED 1998 DIRECTOR

EQUITY INCENTIVE PLAN
 

1. Purpose.

      The purpose of this Amended and Restated 1998 Director Equity Incentive
Plan (the “Plan”) of Aspect Medical Systems, Inc. (the “Company”) is to advance
the interests of the Company’s stockholders by enhancing the Company’s ability
to attract, retain and motivate outside directors of the Company by providing
such directors with equity ownership opportunities and thereby better aligning
the interests of such directors with those of the Company’s stockholders.

 

2. Administration.

      The Plan will be administered by the Company’s Board of Directors (the
“Board”). The Board shall have authority to grant Awards (as defined in
Section 3) and to adopt, amend and repeal such administrative rules, guidelines
and practices relating to the Plan as it shall deem advisable. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

 

3. Participation in the Plan.

      Directors of the Company who are not full-time employees of the Company or
any subsidiary of the Company (“outside directors”) shall be eligible to receive
options, restricted stock awards and other stock unit awards (each an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

4. Stock Subject to the Plan.

      (a) The maximum number of shares of the Company’s Common Stock, par value
$.01 per share (“Common Stock”), which may be issued under the Plan shall be
350,000 shares, subject to adjustment as provided in Section 9. If any Award
expires or is terminated, surrendered or canceled without having been fully
exercised or is forfeited in whole or in part (including as the result of shares
of Common Stock subject to such Award being repurchased by the Company at the
original issuance price pursuant to a contractual repurchase right) or results
in any Common Stock not being issued, the unused Common Stock covered by such
Award shall again be available for the grant of Awards under the Plan. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

      (b) All options (as defined in Section 5) granted under the Plan shall be
non-statutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

5. Terms, Conditions and Form of Options.

      The Board may grant Options to purchase Common Stock (each, an “Option”)
and determine the number of shares of Common Stock to be covered by each Option
and the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable. Each Option granted under the Plan shall be
evidenced by a

 



--------------------------------------------------------------------------------



 



written agreement in such form as the Board shall from time to time approve,
which agreements may contain terms and conditions in addition to but not
inconsistent with those set forth in the Plan.

      (a) Option Exercise Price. The Option exercise price per share of Common
Stock for each Option granted under the Plan shall equal (i) the last reported
sales price per share of Common Stock on the Nasdaq National Market (or, if the
Company is traded on a nationally recognized securities exchange on the date of
grant, the reported closing sales price per share of Common Stock by such
exchange) on the date of grant (or if no such price is reported on such date
such price as reported on the nearest preceding day) or (ii) if the Common Stock
is not traded on the Nasdaq National Market or such an exchange, the fair market
value per share of Common Stock on the date of grant as determined by the Board
(the “Fair Market Value”).

      (b) Board Action. The Board may at any time provide that any Options
granted under the Plan become immediately exercisable in full or in part.

      (c) Termination. Each Option shall terminate, and may no longer be
exercised, on the earlier of the date (i) 10 years after the date such Option
was granted or (ii) 60 days after the Participant ceases to serve as a director
of the Company; provided that, in the event a Participant ceases to serve as a
director due to his or her death or disability (within the meaning of
Section 22(e)(3) of the Code or any successor provision), then the exercisable
portion of the Option may be exercised within the period of 180 days following
the date the Participant ceases to serve as a director (but in no event later
than 10 years after the date such Option was granted) by the Participant or by
the person to whom the Option is transferred by will, by the laws of descent and
distribution, or by written notice pursuant to Section 5(e).

      (d) Exercise Procedure. An Option may be exercised only by written notice
to the Company at its principal office accompanied by payment of the full
consideration for the shares as to which the Option is exercised. Such payment
may be made as follows:



        (i) in cash or by check, payable to the order of the Company;          
(ii) by delivery of a promissory note of the Participant to the Company on terms
determined by the Board;           (iii) by payment of such other lawful
consideration as the Board may determine; or           (iv) any combination of
the above permitted forms of payment.

      (e) Exercise by Representative Following Death of Director. A Participant,
by written notice to the Company, may designate one or more persons (and from
time to time change such designation), including his or her legal
representative, who, by reason of the Participant’s death, shall acquire the
right to exercise all or a portion of the Option. If the person or persons so
designated wish to exercise any portion of the Option, they must do so within
the term of the Option as provided herein. Any exercise by a representative
shall be subject to the provisions of the Plan.

 

6. Restricted Stock.

      (a) General. The Board may grant Awards entitling eligible outside
directors to acquire shares of Common Stock (“Restricted Stock”), subject to the
right of the Company to repurchase all or part of such shares at their issue
price or other stated or formula price from the Participant in the event that
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award.

      (b) Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price.

      (c) Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary

 



--------------------------------------------------------------------------------



 



designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.
 

7. Other Stock-Based Awards.

      Other Awards of shares of Common Stock, and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto.

 

8. Limitation of Rights.

      (a) No Right to Continue as a Director. Neither the Plan, nor the granting
of an Award nor any other action taken pursuant to the Plan, shall constitute or
be evidence of any agreement or understanding, express or implied, that the
Company will retain the Participant as a director for any period of time.

      (b) No Stockholder Rights for Awards. No Participant nor a Designated
Beneficiary thereof shall have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to an Award until becoming
the record holder of such shares.

 

9. Adjustment to Common Stock.

      (a) In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than an ordinary cash dividend, (i) the number and class
of securities available under this Plan, (ii) the number and class of securities
and exercise price per share of each outstanding Option, (iii) the repurchase
price per share subject to each outstanding Restricted Stock Award and (vi) the
share- and per-share-related provisions of each outstanding Other Stock Unit
Award, shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent determined by the Board.

      (b) In the event of a proposed liquidation or dissolution of the Company,
the Board shall upon written notice to the Participants provide that all then
unexercised Options will (i) become exercisable in full as of a specified time
at least 10 business days prior to the effective date of such liquidation or
dissolution and (ii) terminate effective upon such liquidation or dissolution,
except to the extent exercised before such effective date. The Board may specify
the effect of a liquidation or dissolution on any Restricted Stock Award or
Other Stock Unit Awards granted under the Plan at the time of grant.

 

10. Modification, Extension and Renewal of Awards.

      The Board shall have the power to modify or amend outstanding Awards;
provided, however, that no modification or amendment may (i) have the effect of
altering or impairing any rights or obligations of any Award previously granted
without the consent of the Participant, or (ii) modify the number of shares of
Common Stock subject to the Award (except as provided in Section 9).

 



--------------------------------------------------------------------------------



 



 

11. Acquisition and Change in Control Events

      (a) Definitions



        (i) A “Acquisition Event” shall mean:



        (A) any merger or consolidation of the Company with or into another
entity as a result of which all of the Common Stock is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled; or           (B) any exchange of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange
transaction.



        (ii) A “Change in Control Event” shall mean:



        (A) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 30% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control Event: (x) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (z) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (C) of this definition; or           (B) such time as the Continuing
Directors (as defined below) do not constitute a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on March 25, 2005 or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this
clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or           (C) the
consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the

 



--------------------------------------------------------------------------------



 



  “Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively, immediately prior to such Business Combination and
(y) no Person (excluding any employee benefit plan (or related trust) maintained
or sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination).

      (b) Effect on Options



        (i) Acquisition Event. Upon the occurrence of a Acquisition Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to an Acquisition
Event (regardless of whether such event will result in a Change in Control
Event), the Board shall provide that all outstanding Options shall be assumed,
or equivalent options shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof); provided that if such Acquisition Event
also constitutes a Change in Control Event, except to the extent specifically
provided to the contrary in the instrument evidencing any Option or any other
agreement between a Participant and the Company, such assumed or substituted
Options shall become immediately exercisable in full upon the Acquisition Event.
In the event of an Acquisition Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Acquisition Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Acquisition Event and that each Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if any)
by which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options.           For purposes
hereof, an Option shall be considered to be assumed if, following consummation
of the Acquisition Event, the Option confers the right to purchase, for each
share of Common Stock subject to the Option immediately prior to the
consummation of the Acquisition Event, the consideration (whether cash,
securities or other property) received as a result of the Acquisition Event by
holders of Common Stock for each share of Common Stock held immediately prior to
the consummation of the Acquisition Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Acquisition Event is not solely common
stock of the acquiring or succeeding corporation (or an affiliate thereof), the
Company may, with the consent of the acquiring or succeeding corporation,
provide for the consideration to be received upon the exercise of Options to
consist solely of common stock of the acquiring or succeeding corporation (or an
affiliate thereof) equivalent in value (as determined by the Board) to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Acquisition Event.           Notwithstanding the foregoing, if
the acquiring or succeeding corporation (or an affiliate thereof) does not agree
to assume, or substitute for, such Options, then the Board shall, upon written
notice to the Participants, provide that all then unexercised Options will
become exercisable in full as of a specified time prior to the Acquisition Event
and will terminate immediately prior to the consummation of such Acquisition
Event, except to the extent exercised by the Participants before the
consummation of such Acquisition Event.           (ii) Change in Control Event
that is not an Acquisition Event. Upon the occurrence of a Change in Control
Event that does not also constitute an Acquisition Event, except to the extent
specifically provided to the contrary in the instrument evidencing any Option or
any other agreement between a Participant and the Company, all Options
then-outstanding shall automatically become immediately exercisable in full.

 



--------------------------------------------------------------------------------



 



      (c) Effect on Restricted Stock Awards



        (i) Acquisition Event that is not a Change in Control Event. Upon the
occurrence of an Acquisition Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such Restricted Stock Award.           (ii) Change in Control Event. Upon the
occurrence of a Change in Control Event (regardless of whether such event also
constitutes an Acquisition Event), except to the extent specifically provided to
the contrary in the instrument evidencing any Restricted Stock Award or any
other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock Awards then-outstanding shall automatically
be deemed terminated or satisfied.

      (d) Effect on Other Stock Unit Awards. The Board may specify in an Award
at the time of grant the effect of an Acquisition Event and Change in Control
Event on any Other Stock Unit Award.

 

12. Amendment of the Plan.

      The Board may amend, suspend or terminate the Plan or any portion thereof
at any time, provided that no amendment shall be made without stockholder
approval if such approval is necessary to comply with any applicable tax or
regulatory requirements. Amendments requiring stockholder approval shall become
effective when adopted by the Board.

 

13. Withholding.

      Each Participant shall pay to the Company, or make provision satisfactory
to the Company for payment of, any taxes required by law to be withheld in
connection with an Award to such Participant. Except as the Board may otherwise
provide in an Award, for so long as the Common Stock is registered under the
Exchange Act, Participants may satisfy such tax obligations in whole or in part
by delivery of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

 

14. Notice.

      Any written notice to the Company required by any of the provisions of the
Plan shall be addressed to the Treasurer of the Company and shall become
effective when it is received.

 

15. Governing Law.

      The provisions of the Plan, all determinations made and actions taken
pursuant hereto and all Options Restricted Stock Awards and Other Stock Unit
Awards made hereunder shall be governed by and interpreted in accordance with
the laws of the State of Delaware, without regard to any applicable conflicts of
law.

 

16. Compliance with Code Section 409A.

      No Award shall provide for deferral of compensation that does not comply
with Section 409A of the Code, unless the Board, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the code.

 



--------------------------------------------------------------------------------



 



 

17. Effective Date and Term of Plan.

      The Plan shall become effective on the date of approval by the
stockholders of the Company. No Awards shall be granted under the Plan after the
completion of ten years from the earlier of (i) the date on which the Plan was
adopted by the Board or (ii) the date the Plan was approved by the Company’s
stockholders, but Awards previously granted may extend beyond that date.

 